Exhibit 10.13.1
AMENDED AND RESTATED EMPLOYMENT AGREEMENT
This Amended and Restated Employment Agreement between GLG Partners LP (“GLG”)
and Pierre Lagrange (the “Employee”) is made on this 2nd day of November 2007
(this “Agreement”).
GLG and the Employee hereby agree to the employment of the Employee by GLG on
the following terms and conditions:

1.   Employment Under this Agreement; Term.   1.1   The Employee’s employment
under this Agreement will commence immediately following the closing of the
acquisition of the GLG business by Freedom Acquisition Holdings, Inc. (the
“Transaction”). The Employee’s period of continuous employment for statutory
purposes commenced on 28 April 1997.   1.2   The initial term of the Employee’s
employment under this Agreement shall continue until December 31, 2010, unless
such employment is sooner terminated pursuant to the provisions of this
Agreement (the “Initial Term”). Upon the expiration of the Initial Term and any
one-year extension thereafter, the Initial Term or the extended term, as
applicable, shall be automatically extended for one additional year unless
either party hereto gives the other party at least twelve weeks of advance
written notice that he or it does not want such extension to occur (a “Notice of
Non-Extension”), in which case the Initial Term or the extended term, as
applicable, will not be further extended. Notwithstanding any extensions beyond
the Initial Term, the Employee’s employment may be sooner terminated pursuant to
the provisions of this Agreement. Hereinafter, the period of the Employee’s
employment under this Agreement, including beyond the Initial Term if
applicable, will be referred to as the “Term.”   2.   Duties.   2.1   The
Employee shall, during the Term, serve GLG to the best of his ability in the
capacity of Managing Director. The Employee’s duties shall include, but not be
limited to, those typical of a managing director of a financial services
company, and such other duties as may be required by GLG from time to time
consistent therewith, or where not, by agreement between the parties hereto.  
2.2   The Employee shall:

  (a)   at all times and in all respects conform to and comply with the lawful
and reasonable directions of GLG, and, to the extent applicable to the Employee,
conform to and comply with all rules or codes of conduct and statements of
principle in force from time to time and/or required by any regulatory body in
relation to the business of GLG or any associated entity (each, a “GLG Entity”)

 



--------------------------------------------------------------------------------



 



or the status of the Employee (including in particular the Financial Services
Authority (the “FSA”));

  (b)   unless prevented by sickness or other incapacity, or otherwise as
directed by GLG, devote the whole of his time, attention, and abilities during
hours of work (which shall be normal business hours and such additional hours as
may be necessary for the proper performance of his duties) to the business and
affairs of the GLG Entities for which the Employee performs duties (including,
without limitation, GLG Partners Services Limited, by which the Employee
continues to be employed under a separate employment agreement);     (c)   work
at GLG’s offices in London or such other place of business of GLG in the United
Kingdom as GLG may reasonably require for the proper performance of the
Employee’s duties; and     (d)   not, without the prior written consent of GLG,
directly or indirectly carry on or be engaged, concerned, or interested in any
other business, trade, or occupation that is in competition with the business of
any GLG Entity otherwise than as a holder directly or through nominees of not
more than three percent (3%) in the aggregate of any class of shares,
debentures, or other securities in issue from time to time of any company that
is quoted or dealt on any recognized investment exchange (as defined by
Section 285 of the Financial Services and Markets Act 2000).

2.3   On occasion the Employee may exceed the 48-hour maximum weekly working
time limit as stipulated by the Working Time Regulations 1998 (the
“Regulations”). By executing this Agreement, the Employee consents to opt out of
the maximum working time limit set out in the Regulations. The Employee may
withdraw his consent by giving three months written notice to GLG. The
Employee’s notice of withdrawal of consent and any subsequent reversal of this
decision must be given to the Human Resources Manager.   3.   Salary.   3.1  
During the Term, GLG will pay the Employee a salary at a rate not less than the
gross amount of US$800,000 per annum (payable in equal monthly installment in UK
Sterling using the then-current conversion rate at determined by GLG in good
faith), from which tax and other withholdings (such as National Insurance) will
be deducted. GLG may, but is not required to, increase the Employee’s salary
from time to time, provided that no such increase will occur before 1
January 2009.   4.   Discretionary Bonus; Equity Awards.   4.1   The Employee
will, during the Term, be eligible for a discretionary bonus, payable, if at
all, by GLG on an annual basis, from which tax and other withholdings (such as
National Insurance) will be deducted, provided that no such bonus will be
payable

2



--------------------------------------------------------------------------------



 



    for 2007. Bonuses are based on numerous factors, including the performance
of the GLG Entities and the Employee’s individual contribution, and are not
guaranteed. In order to be eligible to receive a bonus, the Employee must be
employed by GLG and not serving out any period of notice (such as the notice
period given prior to termination) on the date that bonus awards are paid.   4.2
  The Employee will be eligible to participate in GLG Partners, Inc.’s long-term
incentive plan (or any successor plan thereto) and may receive such other equity
incentive awards as the board of directors of GLG Partners, Inc., or its
designee, may determine in its sole discretion from time to time; provided that
no awards will be granted to the Employee for 2007. Such awards may be
conditioned upon the achievement of performance goals, and may include, without
limitation, grants of stock options, stock appreciation rights, restricted
stock, and/or restricted stock units. Notwithstanding anything to the contrary
herein, upon a termination of the Employee’s employment by GLG other than “for
cause” (as defined in clause 10.3), all equity incentive awards will become
payable immediately, except that with respect to stock options and stock
appreciation rights, all such awards will become vested and exercisable
immediately, and with respect to restricted stock, all applicable restrictions
on such stock will lapse immediately. For this purpose, GLG’s delivery to the
Employee of a Notice of Non-Extension under clause 1.2 will be considered a
termination other than for cause. The terms and conditions of each equity
incentive award will be set forth in a definitive award agreement to be entered
into by the parties hereto reflecting the terms of this clause 4.2.   5.  
Expenses.   5.1   GLG shall reimburse the Employee in respect of all reasonable
travelling, accommodation, and other similar out-of-pocket expenses wholly,
exclusively, and necessarily incurred by the Employee in or about the
performance of his duties, provided that any expense claims are supported by
relevant documentation and are made in accordance with GLG’s expenses policy
from time to time in force.   6.   Pension.   6.1   The Employee shall be
entitled to participate in the Group Personal Pension Plan operated by GLG,
subject to the terms of its trust deed and rules of the plan from time to time
in force. Further details of the Pension Plan are available in the Employee
Handbook.   6.2   A contracting out certificate is not currently in force in
respect of the employment of the Employee, but the Employee may be able to
contract out on an individual basis. Further details are available from the
Human Resources Manager.

3



--------------------------------------------------------------------------------



 



7.   Private Medical, Long Term Disability, and Life Assurance.   7.1   Subject
to the Employee complying with and satisfying any applicable requirements of the
relevant insurers and subject to the rules of the relevant scheme, the Employee
shall be eligible to benefit during the continuance of his employment from
membership of such private medical expenses insurance scheme as GLG may in its
absolute discretion offer from time to time. GLG reserves the right to vary or
discontinue such medical expenses insurance cover. Further details are set out
in the Employee Handbook.   7.2   During the continuance of the employment,
subject to the Employee complying with and satisfying any applicable
requirements of the relevant insurers and subject to the rules of the relevant
scheme, the Employee shall be eligible to participate in any Permanent Health
Insurance Scheme that GLG in its absolute discretion may provide from time to
time. GLG reserves the right to vary or discontinue such insurance scheme.
Further details are set out in the Employee Handbook. For the avoidance of
doubt, nothing in this clause shall fetter or effect GLG’s right to terminate
the employment in accordance with this Agreement.   7.3   GLG will provide the
Employee with life assurance cover according to the terms and conditions of the
scheme that GLG chooses to operate from time to time in its sole discretion. GLG
reserves the right to vary or discontinue such insurance scheme. Further details
are set out in the Employee Handbook.   7.4   GLG will provide the Employee with
critical illness cover according to the terms and conditions of the scheme that
GLG chooses to operate from time to time in its sole discretion. GLG reserves
the right to vary or discontinue such insurance scheme. Further details are set
out in the Employee Handbook.   8.   Holiday and Holiday Pay.   8.1   The
Employee shall (in addition to the usual public and bank holidays) be entitled
during the continuance of his employment to paid holiday in each holiday year of
GLG (which runs from January to December). The entitlement to paid holiday
increases in accordance with the Employee’s length of service with GLG. Further
details are set out in the Employee Handbook. Subject to the provisions of the
Working Time Regulations 1998, the Employee shall not be entitled to carry
forward or to receive payment in lieu of any holiday entitlement that has not
been taken in respect of any holiday year and unused holiday entitlement may not
be carried over from one holiday year to the next without the written consent of
GLG.   9.   Sick Pay.   9.1   Subject to complying with GLG’s procedures
relating to the notification and certification of periods of absence from work,
the Employee shall be eligible to continue to be paid his salary under clause
3.1 (inclusive of any statutory sick pay

4



--------------------------------------------------------------------------------



 



or social security benefits to which the Employee may be entitled) during any
periods of absence from work due to sickness, injury, or other incapacity
according to the system set out in the Employee Handbook. If the Employee shall
be absent from work due to sickness, injury, or other incapacity for a
continuous period of 26 weeks, then the Employee shall only receive such
benefits (if any) as are available to him under the terms of any Permanent
Health Insurance Scheme under clause 7 applicable to the Employee.

10.   Termination of Employment.   10.1   The Employee’s employment may be
terminated by the Employee giving not less than twelve weeks of notice in
writing to GLG, or by GLG giving to the Employee not less than twelve weeks of
notice of termination in writing, unless the Employee is terminated for cause
under clause 10.3, in which case no advance notice from GLG is required. The
Employee’s employment will automatically be terminated upon his death.   10.2  
GLG is not under any obligation to provide the Employee with any work, and GLG
may suspend the Employee or place him on a leave of absence without duties,
exclude the Employee from all or any premises of GLG, and/or require that the
Employee not contact any colleagues or clients, not work on any GLG matters or
projects, and not access electronic data in GLG’s offices via home computers,
modems, or otherwise:

  10.2.1   for any period in connection with any investigation into (a) any
alleged misconduct by the Employee or (b) any alleged action or inaction that
may constitute cause under clause 10.3; or     10.2.2   for any period not
exceeding the applicable notice period after either party has given notice of
termination of employment;

    provided that throughout such period the Employee’s salary and other
contractual benefits (save for any bonus under clause 4) shall continue to be
paid or provided by GLG. The Employee acknowledges and agrees that during any
period of suspension, all obligations and duties of the Employee contained in
this Agreement other than those suspended as set out in this clause 10.2 will
continue to have full force and effect.   10.3   The Employee’s employment with
GLG may be terminated by GLG “for cause” only if (i) such termination shall have
been the result of (A) an act or acts of dishonesty on the part of the Employee
constituting a felony and intended to result directly or indirectly in
substantial gain or personal enrichment to the Employee at the expense of GLG,
or (B) the Employee’s willful and continued failure substantially to perform his
duties as a Managing Director of GLG (other than any such failure resulting from
his incapacity due to physical or mental illness), after a demand for
substantial performance is delivered to him by the board of directors of GLG’s
general partner

5



--------------------------------------------------------------------------------



 



    (the “GP Board”), which demand specifically identifies the manner in which
the GP Board believes that the Employee has not substantially performed his
duties and he is given a reasonable time after such demand substantially to
perform his duties, and (ii) there shall have been delivered to the Employee a
copy of a resolution, duly adopted by the affirmative vote of not less than
three-quarters of the entire membership of the GP Board at a meeting of the GP
Board called and held for the purpose (after reasonable notice to the Employee
and an opportunity for the Employee, together with his counsel, to be heard
before the GP Board), finding that in the good faith opinion of the GP Board the
Employee was guilty of conduct set forth above in clause (i)(A) or (i)(B) of
this sentence and specifying the particulars thereof in detail. The Employee’s
employment shall in no event be considered to have been terminated by GLG for
cause if the act or failure to act upon which such termination is based (i) was
done or omitted to be done (A) as a result of bad judgment or negligence on the
part of the Employee, or (B) without intent of gaining therefrom directly or
indirectly a profit to which the Employee was not legally entitled, or (C) as a
result of the Employee’s good faith belief that such act or failure to act was
not opposed to the interests of GLG, or (ii) is an act or failure to act in
respect of which the Employee meets the applicable standard of conduct
prescribed for indemnification or reimbursement or payment of expenses under the
partnership agreement of GLG, the laws of the jurisdiction under which it is
formed, the directors’ and officers’ liability insurance of GLG, or any
indemnification agreement between the Employee and GLG or GLG Partners, Inc., in
each case as in effect at the time of such act or failure to act.   10.4   GLG
may, in its absolute discretion, elect to terminate the employment of the
Employee at any time with immediate effect by paying the Employee twelve weeks
of his salary under clause 3.1 in lieu of notice of termination, payable in a
lump sum within thirty days of the employment termination date, less such
deductions as GLG may be required to make by law.   10.5   To the extent that
any amount payable under this Agreement constitutes an amount payable under a
“nonqualified deferred compensation plan” (as defined in Section 409A of the
Internal Revenue Code) following a “separation from service” (as defined in
Section 409A of the Internal Revenue Code), including any amount payable under
this clause 10, then, notwithstanding any other provision in this Agreement to
the contrary, such payment will not be made to the Employee until the day after
the date that is six months following the Employee’s “separation from service,”
but only if the Employee is deemed by GLG Partners, Inc., in accordance with any
relevant procedures that it may establish, to be a “specified employee” under
Section 409A of the Internal Revenue Code at the time the Employee “separates
from service.” This clause 10.5 will not be applicable after the Employee’s
death.

6



--------------------------------------------------------------------------------



 



10.6   Upon the termination of his employment (for whatever reason and howsoever
arising), the Employee shall not at any time thereafter make any untrue or
misleading oral or written statement concerning the business and affairs of any
GLG Entity.   11.   Confidential Information.   11.1   “Confidential
Information” means any information that belongs to any GLG Entity, or any of
their clients or suppliers, including, without limitation, Intellectual Property
(as defined in clause 12), technical data, market data, trade secrets, research,
business plans, product information, projects, services, client lists, client
preferences, client transactions, supplier lists, supplier rates, hardware,
technology, inventions, developments, processes, formulas, designs, marketing
methods and strategies, pricing strategies, sales methods, financial
information, transactional information, corporate and tax structures, revenue
figures, account information, credit information, financing arrangements,
information disclosed to the Employee by any GLG Entity in confidence directly
or indirectly, information that the Employee ought reasonably to understand is
confidential, and information in respect of which any GLG Entity is bound by an
obligation of confidence to a third party, and whether in writing (including via
email), orally, or by electronic records, drawings, pictures, or inspection of
tangible property.   11.2   The Employee acknowledges that, during the course of
his employment with GLG and any other GLG Entity, the Employee has had and will
continue to have access to Confidential Information. The Employee agrees, both
during the Term and following its termination, that he will hold the
Confidential Information in the strictest confidence, and that he will not use
or attempt to use, or disclose or attempt to disclose, other than in the proper
performance of the Employee’s duties, the Confidential Information except for
the benefit of the GLG Entities.   11.3   The Employee shall use best endeavors
to prevent the unauthorized publication or misuse of any Confidential
Information.   11.4   The preceding restrictions do not apply to any
Confidential Information that (a) has entered into the public domain other than
by a breach of this Agreement or other obligation of confidentiality of which
the Employee is aware, or (b) solely to the extent and for the duration
required, is required to be disclosed under a validly-issued court order and
which disclosures the GLG Entities, following the Employee’s immediate
notification to GLG and to GLG Partners, Inc.’s General Counsel of such
requirement, are unable legally to prevent.   11.5   The Employee will be
required, and hereby agrees, to execute any additional confidentiality
agreements with any other GLG Entity in such form as will be required by GLG or
such other GLG Entity.

7



--------------------------------------------------------------------------------



 



11.6   Following the Term, or at any time during its continuance upon request by
GLG, the Employee will promptly deliver to GLG and not keep in his possession,
recreate, or deliver to any other person or entity, any and all property that
belongs to any GLG Entity, or that belongs to any other third party and is in
the Employee’s possession as a result of his employment with GLG or any other
GLG Entity, including, without limitation, any Confidential Information,
computer hardware and software, palm pilots, pagers, cell phones, blackberries,
PDAs, other electronic equipment, records, data, client lists and information,
notes, reports, correspondence, financial information, corporate information,
account information, files, and other documents and information, including any
and all copies of the foregoing.   12.   Intellectual Property.   12.1  
“Intellectual Property” means any rights in or to intellectual property
including without limitation, patents, trade marks, service marks, design
rights, copyrights, utility models, inventions, drawings, rights in computer
programs (including both object code and source code), and whether registered or
unregistered, applications for registration of any of the foregoing and the
right to apply for them in any part of the world, and rights of like nature
arising or subsisting anywhere in the world in relation to all of the foregoing.
  12.2   The Employee agrees that all Intellectual Property that the Employee
creates or discovers during the course of or as a result of his employment with
GLG and any other GLG Entity, and that relates to or is capable of being used in
the business of any GLG Entity, shall vest automatically in and belong
exclusively to GLG or its nominee, and the Employee shall not have any rights or
licenses in such Intellectual Property except as explicitly granted in writing
to him by GLG.   12.3   If, at any time in the course of the Employee’s
employment with any GLG Entity, the Employee makes or discovers or participates
in the making or discovery of any Intellectual Property relating to or capable
of being used in the business of any GLG Entity, then the Employee shall
immediately disclose full details of such Intellectual Property to GLG and to
GLG Partners, Inc.’s General Counsel, and, at the expense of GLG, the Employee
shall do all things necessary or desirable for obtaining appropriate forms of
protection for the Intellectual Property in such parts of the world as may be
specified by GLG and for vesting all rights in the same in GLG or its nominee.  
12.4   The Employee hereby irrevocably appoints GLG or its nominee to be the
Employee’s agent to sign any instrument, or to execute or do any act, on the
Employee’s behalf in order to give GLG or its nominee the full benefit of this
clause 12, and in favor of any third party, a certificate in writing signed by a
Managing Director of GLG that any instrument or act falls within the authority
of GLG conferred by this clause 12 shall be conclusive evidence that such is the
case.

8



--------------------------------------------------------------------------------



 



12.5   The Employee hereby waives all of the Employee’s moral rights (as such
term is defined in the Copyright Designs and Patents Act 1988) in respect of any
acts of any GLG Entity, or any party acting on its authority, in relation to any
Intellectual Property that is the property of or licensed to GLG, its nominee,
or any GLG Entity by virtue of this clause 12.   12.6   The Employee agrees that
he has disclosed to GLG in writing, prior to his execution of this Agreement,
all Intellectual Property that was made or discovered by the Employee prior to
execution of this Agreement, or that belong to the Employee either solely or
jointly with others (each such item referred to as a “Prior Invention” and
collectively as “Prior Inventions”). Other than as so disclosed, the Employee
agrees and acknowledges that there are no Prior Inventions. If, in the course of
the Employee’s employment with GLG or any other GLG Entity, the Employee
incorporates a Prior Invention into any product, software, business material,
process, service, or machine of any GLG entity, then the GLG Entities are hereby
granted a non-exclusive, royalty-free, irrevocable, perpetual, worldwide license
(with the right to sublicense) to make, have made, copy, modify, make derivative
works of, use, sell, and otherwise distribute such Prior Invention as part of or
in connection with such product, software, business material, process, service,
or machine.   12.7   The Employee shall keep and maintain adequate and up to
date written records of all Intellectual Property made or discovered by the
Employee (either solely or jointly with others) during his employment with GLG.
The records may be in the form of notes, sketches, drawings, flow charts,
electronic data or recordings, laboratory notebooks, or any similar format
appropriate to the relevant Intellectual Property and/or required from time to
time by GLG. The records will be available to and remain the sole property of
GLG at all times, and the Employee shall not perform any action with such
records (other than to maintain them in an up to date state) without the express
permission of GLG, such permission to be at the sole discretion of GLG.   12.8  
All rights and obligations of the Employee under this clause 12 shall continue
in full force and effect after the termination of his employment and shall be
binding upon the Employee’s heirs, assigns, and personal representatives.   13.
  Disciplinary and Grievance Procedures.   13.1   GLG has a non-contractual
Grievance Procedure and a Disciplinary Procedure set out in the Employee
Handbook.   14.   Further Obligations of the Employee.   14.1   The Employee
shall, during his employment and (where appropriate) after its termination,
comply (and, if applicable, shall procure that his spouse or partner and minor
children shall comply) with all applicable rules of law, regulations, and codes
of conduct of any GLG Entity then in effect from time to time in relation to
dealings

9



--------------------------------------------------------------------------------



 



    in shares, debentures, or other securities, and the Employee shall, in
relation to any dealings in securities of overseas companies, comply with all
laws of any foreign state affecting dealings in the securities of such
companies.   14.2   The Employee represents that his employment with GLG does
not violate any prior agreement with a former employer or third party. Should
the Employee breach such representation, the Employee agrees to indemnify the
GLG Entities on demand for any and all damages (including, without limitation,
legal fees) that any GLG Entity incurs as a result of the Employee’s breach of
such representation.   15.   Data Protection.   15.1   The Employee hereby
agrees that GLG may from time to time hold personal data in respect of the
Employee that it may use for business purposes and in the discharge of its legal
obligations in relation to the Employee. Such data would include (but not be
limited to) salary, discretionary bonus, other compensation details, taxation
and payroll information, appraisals, business travel information, and career
planning and training information together with information necessary for global
communication (addresses, telephone details, e-mail addresses). GLG may also
process “Sensitive Personal Data” (as defined in the Data Protection Act 1998),
for example, health and medical information utilized in connection with the
Employee’s employment and data in respect of racial or ethnic origins. Such data
may also be retained after the termination of the Employee’s employment for such
purposes as maintaining historic staff records and the provision of references
and information to regulatory bodies. The Employee acknowledges that his
employment is conditional upon the Employee consenting to the processing of such
data for the purposes described above.   16.   Restrictive Covenants.   16.1  
For the purpose of this clause 16, the following expressions shall have the
following respective meanings:

  16.1.1   “Business” means the management, investment management, and
investment advisory businesses, and the business of structuring, establishing,
marketing, distributing, and managing investment funds, as carried on by any GLG
Entity on the Employee’s employment termination date.     16.1.2  
“Intermediary” means (a) any person who, at any time during the two years
immediately preceding the Employee’s employment termination date, promoted,
marketed, advised, or arranged for investors in the services and/or products
(including investment funds) of any GLG Entity, (b) any person who, during such
two-year period, was a partner, member, employee, or agent of, or consultant to,
such Intermediary, or (c) any person who, during such two-year period, was a
partner, member, employee, or

10



--------------------------------------------------------------------------------



 



      agent of a client or prospective client of any GLG Entity and who was
working in the capacity of an Intermediary, and in all cases, with which
Intermediary the Employee had direct dealings on behalf of any GLG Entity in
connection with such Intermediary’s promoting, marketing, advising, or arranging
for investors in the services and/or products (including investment funds) of
any GLG Entity.     16.1.3   “Key Individual” means any person who, at the
Employee’s employment termination date, is employed or engaged (including,
without limitation, as a partner or member) by any GLG Entity (a) with whom the
Employee has had material contact during the course of his employment with GLG,
and (b) either (i) is employed or engaged in marketing services and/or products
(including investment funds), in managing fund assets, as an analyst, or in a
senior management position, or (ii) is in the possession of Confidential
Information, or (iii) is directly managed by or reports to the Employee; and in
the event that any person is found to have been solicited by the Employee prior
to the Employee’s employment termination date and such person would have been a
Key Individual on the Employee’s employment termination date but for the actions
of the Employee, then such person will also be considered to be a Key
Individual.     16.1.4   “Prospective Intermediary” means any person (a) with
whom or which any GLG Entity entered into negotiations or discussions, or (b) on
whom or which any GLG Entity expended a material amount of money, in either case
during the period of six months immediately preceding the Employee’s employment
termination date and to the knowledge of the Employee prior to his employment
termination date, and in either case, (i) with a view toward securing
introductions to others for the purpose of providing services or doing business
with such other persons, (ii) with whom or which person the Employee had direct
dealings on behalf of any GLG Entity, and (iii) which person does not
affirmatively indicate to the GLG Entities, prior to the Employee’s employment
termination date, that he, she, or it does not wish to become an Intermediary of
the GLG Entities.     16.1.5   “Restricted Area” means England, Scotland, Wales,
Northern Ireland, and any other country in which the Employee has undertaken his
duties for the GLG Entities, in any capacity, to a material extent at any time
during the period of twelve months immediately preceding the Employee’s
employment termination date.     16.1.6   “Restriction Period” means the period
of the Employee’s employment with GLG, plus (a) the period of twelve months for
purposes of clauses 16.3, 16.4.1, 16.4.3, 16.4.6, and 16.4.8, (b) the period of
six months for purposes of clauses 16.4.2 and 16.4.4, and (c) the period of
eighteen months for purposes of clauses 16.4.5, 16.4.7, and 16.4.9, with the
time periods in

11



--------------------------------------------------------------------------------



 



      clauses (a), (b), and (c) calculated from the Employee’s employment
termination date.

16.2   The Employee acknowledges that, during the course of his employment with
GLG and any other GLG Entity, he has had and will continue to have (a) access to
Confidential Information, and/or (b) influence over or connection with existing
and prospective clients, Intermediaries, Prospective Intermediaries, employees,
and other service providers of the GLG Entities, and accordingly, having had the
opportunity to take legal advice or voluntarily having waived such opportunity,
is willing to enter into the covenants described in this clause 16 in order to
provide the GLG Entities with reasonable protection for those interests.   16.3
  The Employee hereby covenants with GLG that he will not, for the Restriction
Period, without the prior written consent of GLG in its sole and absolute
discretion, either alone or jointly with or on behalf of any person, directly or
indirectly, carry on or set up, or be employed or engaged by or in, or otherwise
assist or be interested in, in any capacity (except as a shareholder or other
equity owner of not more than three percent (3%) of the shares of any company
whose shares are publicly traded on any recognized stock exchange), a business
that is carried on in competition with the Business anywhere within the
Restricted Area.   16.4   The Employee hereby covenants with GLG that he will
not, for the Restriction Period, without the prior written consent of GLG in its
sole and absolute discretion, either alone or jointly with or on behalf of any
person, directly or indirectly:

  16.4.1   in connection with the carrying on of any business that is in
competition with the Business, have business dealings with, provide services to,
or otherwise accept the custom of any person who or which has at any time during
the period of twelve months immediately preceding the Employee’s employment
termination date done business or dealt with, or received services from, any GLG
Entity as a client, and with whom or which the Employee shall have had dealings
during the course of his employment with GLG or any other GLG Entity, other than
clients that were clients of the Employee prior to the time he first provided
services to any of the GLG Entities;     16.4.2   in connection with the
carrying on of any business that is in competition with the Business, have
business dealings with, provide services to, or otherwise accept the custom of
any person who or which is a prospective client of any GLG Entity, by providing
any service to, dealing with, or doing business with such prospective client
that is the same or substantially similar to services and/or products (including
investment funds) that had been or are being marketed to such prospective client
by any GLG Entity on the Employee’s employment termination date or during the
period of six months immediately preceding such employment termination date, and
of which marketing the Employee is aware prior to his employment termination
date, provided that,

12



--------------------------------------------------------------------------------



 



      prior to the Employee’s employment termination date, such prospective
client has not affirmatively indicated that he, she, or it does not wish to
become a client of the GLG Entities;     16.4.3   in connection with the
carrying on of any business that is in competition with the Business, have
business dealings with any Intermediary for the purpose of securing or seeking
to secure from such Intermediary the opportunity to provide to his, her, or its
clients or prospective clients any services and/or products (including
investment funds) that are the same or substantially similar to those provided
by any GLG Entity, or to place the business of any such client or prospective
client with another business that is in competition with the Business;    
16.4.4   in connection with the carrying on of any business that is in
competition with the Business, have business dealings with any Prospective
Intermediary for the purpose of securing or seeking to secure from such
Prospective Intermediary the opportunity to provide to his, her, or its clients
or prospective clients any services and/or products (including investment funds)
that are the same or substantially similar to those provided by any GLG Entity,
or to place the business of any such client or prospective client with another
business that is in competition with the Business;     16.4.5   in connection
with the carrying on of any business that is in competition with the Business,
canvass, solicit, or approach, or cause to be canvassed, solicited, or
approached, for orders or instructions in respect of any services and/or
products (including investment funds) of a type offered or provided by any GLG
Entity, any person who or which at the Employee’s employment termination date or
at any time during the period of twelve months prior to that date is a client of
any GLG Entity, and with whom or which the Employee shall have had dealings
during the course of his employment with GLG or any other GLG Entity, other than
clients that were clients of the Employee prior to the time he first provided
services to any of the GLG Entities;     16.4.6   in connection with the
carrying on of any business that is in competition with the Business, canvass,
solicit, or approach, or cause to be canvassed, solicited, or approached, for
orders or instructions in respect of any services and/or products (including
investment funds) of a type offered or provided by any GLG Entity, any person
who or which is a prospective client of any GLG Entity, to whom or which such
services had been or are being marketed on the Employee’s employment termination
date or during the period of six months immediately preceding such employment
termination date, and of which marketing the Employee is aware prior to his
employment termination date, provided that, prior to the Employee’s employment
termination date, such prospective client has not affirmatively

13



--------------------------------------------------------------------------------



 



      indicated that he, she, or it does not wish to become a client of the GLG
Entities;     16.4.7   in connection with the carrying on of any business that
is in competition with the Business, canvass, solicit, or approach, or cause to
be canvassed, solicited, or approached, any Intermediary for the purpose of
securing or seeking to secure from such Intermediary the opportunity to provide
to his, her, or its clients or prospective clients any services and/or products
(including investment funds) that are the same or substantially similar to those
provided by any GLG Entity, or to place the business of any such client or
prospective client with another business that is in competition with the
Business;     16.4.8   in connection with the carrying on of any business that
is in competition with the Business, canvass, solicit, or approach, or cause to
be canvassed, solicited, or approached, any Prospective Intermediary for the
purpose of securing or seeking to secure from such Prospective Intermediary the
opportunity to provide to his, her, or its clients or prospective clients any
services and/or products (including investment funds) that are the same or
substantially similar to those provided by any GLG Entity, or to place the
business of any such client or prospective client with another business that is
in competition with the Business; or     16.4.9   in connection with the
carrying on of any business that is in competition with the Business, solicit or
endeavor to solicit for employment or for the provision of service, or entice
away or endeavor to entice away from employment or other service relationship
with the GLG Entities, any Key Individual who, on the Employee’s employment
termination date, is employed or engaged by any GLG Entity, or who was so
employed or engaged at any time during the six months immediately preceding the
Employee’s employment termination date.

16.5   The Employee hereby agrees that he will, at the cost of GLG, enter into a
direct agreement or undertaking with any GLG Entity whereby he will accept
restrictions and provisions corresponding to the restrictions and provisions in
this clause 16 in relation to such activities and such area and for such a
period not exceeding the Restriction Period as such GLG Entity may reasonably
require for the protection of its legitimate business interests.   16.6   The
covenants contained in this clause 16 are intended to be separate and severable
and enforceable as such.   16.7   The covenants contained in this clause 16 have
been agreed by the parties hereto to be reasonable. The business of the GLG
Entities is highly competitive, the terms of this clause 16 are material to the
parties’ willingness to enter into this Agreement,

14



--------------------------------------------------------------------------------



 



    and the terms and conditions of this clause 16 are not more restrictive than
is necessary to protect the legitimate interests of the GLG Entities.   16.8  
In connection with the Transaction, the Employee has entered or will enter into
separate restrictive covenants apart from the covenants contained in this clause
16. Those separate covenants are given in connection with the sale of the GLG
business, whereas the covenants in this clause 16 are given in connection with
the Employee’s employment with GLG. Each set of covenants will be separately
enforceable, and no provision in either set of covenants will be deemed to
supersede or invalidate any provision in the other set of covenants. Each set of
covenants will be enforceable pursuant to its own terms.   17.   Miscellaneous.
  17.1   There are no collective agreements that directly (or indirectly) affect
the terms and conditions of employment of the Employee.   17.2   This Agreement,
together with those parts of the Employee Handbook stated therein to be part of
this Agreement and all documents referred to therein, constitute the entire
agreement and understanding between GLG and the Employee regarding his
employment with GLG and supersede any other agreements, whether oral or written,
regarding such employment, including, without limitation, the Employee’s prior
employment agreement with GLG entered into as of September 19, 2000, as amended
February 5, 2001. This Agreement may only be modified or amended by a further
agreement in writing signed by both parties, provided that the Employee agrees
that the Employee Handbook and the information contained therein may be amended
by GLG upon notice to the Employee. Notwithstanding the foregoing, no agreement
entered into in connection with the Transaction, including the restrictive
covenants referenced in clause 16.8, will be superseded by this Agreement,
provided that all provisions in this Agreement and any other Transaction-related
agreement will be given effect to the extent those provisions are not
inconsistent.   17.3   The parties hereto acknowledge that the Employee is a
party to a separate employment agreement with GLG Partners Services Limited. In
the event of a conflict between this Agreement and that separate employment
agreement, the terms of this Agreement will control.   17.4   This Agreement is
governed by and shall be construed in accordance with the laws of England, and
the parties submit to the exclusive jurisdiction of the English Courts with
respect to claims related to this Agreement.   17.5   This Agreement may be
executed in several counterparts, each of which shall be deemed to be an
original, and all such counterparts when taken together shall constitute one and
the same original.

15



--------------------------------------------------------------------------------



 



17.6   A person who is not a party to this Agreement has no right under the
Contracts (Rights of Third Parties) Act 1999 to enforce any term of this
Agreement.   17.7   GLG shall be entitled, without notice to the Employee, at
any time during his employment with GLG and upon the termination of such
employment, to set off and/or make deductions from the Employee’s compensation
or from any other sums due to the Employee from any GLG Entity in respect of any
overpayment of any kind made to the Employee or in respect of any outstanding
debt or other sum due from the Employee.   17.8   Any waiver by GLG of any
provision, or any breach of any provision, of this Agreement shall not operate
or be construed as a waiver of any subsequent breach of such provision or any
other provision herein.

GLG Partners LP
by: GLG Partners Limited, General Partner

                     
 
  by:   /s/ Noam Gottesman
 
Name: Noam Gottesman       Date: November 2, 2007    
 
      Title: Co-Chief Executive Officer and Managing Director            
 
                    Employee            
 
                    /s/ Pierre Lagrange       Date: November 2, 2007            
      Pierre Lagrange            

16